Citation Nr: 0032280	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  94-40 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for a low back 
disability, characterized by degenerative disc disease and 
right leg numbness, currently rated as 10 percent disabling.  

2.  Entitlement to an increased initial rating for hallux 
limitus of the left great toe, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 10 
percent initial rating, for residuals of a low back injury, 
to include degenerative disc disease and right leg numbness.  
He was also awarded service connection for hallux limitus of 
the great toe of the left foot, and a 10 percent initial 
rating was assigned.  The veteran responded with a timely 
notice of disagreement regarding these initial disability 
ratings, and this appeal was initiated.  

The veteran's appeal was first presented to the Board in July 
1999, at which time it was remanded in order to afford him a 
personal hearing before a member of the Board.  Such a 
hearing occurred in July 2000. 


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks increased initial ratings for his service 
connected low back and left great toe disabilities.  However, 
the veteran was most recently afforded a VA orthopedic 
examination of his low back in 1996, and no range of motion 
results were given at that time.  Regarding increased-rating 
claims for musculoskeletal disabilities, the Court has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  As the veteran's service 
connected residuals of a low back injury are musculoskeletal 
in nature, the RO must considered the applicability of the 
Court's DeLuca pronouncements in considering these 
disabilities.  

The veteran also seeks an increased initial rating for his 
hallux limitus of the left great toe.  At his July 2000 
hearing before a member of the Board, the veteran testified 
that he has received private treatment for his foot 
disability from a "Dr. McNamary," and these medical records 
have not yet been submitted.  He was reminded of the VA's 
need to obtain these relevant records in order to fully and 
properly adjudicate his claim.  As these medical records are 
private, the VA is unable to obtain them without the 
veteran's written permission, which has not yet been 
submitted by him.  The U.S. Court of Appeals for Veterans 
Claims (Court) has previously stated that the VA's statutory 
duty to assist "is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Where the veteran's 
cooperation is required in order to obtain relevant 
information, such cooperation must be provided by the veteran 
or the VA has no further obligation.  However, in Wood, the 
Court was interpreting the VA's duties under 38 U.S.C. § 5107 
prior to its recent amendments.  In light of the recent 
modifications to the VA's statutory obligations to claimants, 
this claim must be remanded in order for the RO to consider 
the claim under the new law.  Specifically, the RO should 
apprise the veteran of the changes in the law, as well as his 
own obligations to furnish the VA with either his relevant 
private medical treatment records from Dr. McNamary, or 
written permission for the VA to obtain such records.  

Thus, in light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder, to include both 
private and VA medical records.  The RO 
should send the veteran a letter both 
informing him of the changes in the 
relevant law, as well as specifically 
requesting the treatment records of Dr. 
McNamary.  In the alternative, the 
veteran may also submit the doctor's full 
name and address, as well as signed 
written permission for the VA to obtain 
such records.  A copy of this letter 
should be associated with the claims 
folder.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of his 
lumbosacral spine disability.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.  All 
indicated tests must be performed to 
include complete range of motion testing 
and, if required, x-rays.  The examiner 
should address the following questions:  

1.  Is the veteran's limitation of motion 
of the lumbosacral spine is slight, 
moderate, or severe?  

2.  Is there is any pain, paralysis, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the service-
connected lumbosacral spine due to any of 
the following:  (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination?  

The above determinations should, if 
feasible, be expressed in terms of the 
degree of additional range of motion loss 
due to pain on repeated use or during 
flare-ups under § 4.40, and weakened 
movement, excess fatigability, or 
incoordination under § 4.45.  These 
inquiries should not be limited to 
muscles and nerves.  All factors upon 
which the medical opinion is based must 
be set forth for the record. 

4.  The RO must review the claims file and 
ensure that all development has been 
completed.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

 Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).


